DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 7/2/2021 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka (US 2006/0038980 A1) [hereinafter Naka] in view of Niu (2019/0145756 A1) [hereafter Niu] and further in view of Sasian et al. (US 2005/0190357 A1) [hereinafter Sasian].
As to claim 25, Naka teaches a system for recording spectrometer readings of multiple gemstone samples, the system comprising, a computer (60, Fig.2) with a processor and a memory, in communication with a camera (11, Fig.2), at least one motor configured to move a stage (4, Fig.2, note the stage is driven/moved by the computer 60; paragraph 0059) , a Raman probe with a laser (28, Fig.2) and a spectrometer (22, 43, Fig.2), wherein the stage is configured to receive multiple wafers (note the object to be analyzed, whether it is a wafer or gemstone, is mere intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim) for analysis by the spectrometer, wherein the camera (11, Fig.2) is mounted with a field-of-view covering at least a portion of the stage where the multiple wafers may be received.
	Naka is silent to wherein the Raman probe is mounted at an angle as measured from a line of sight between the camera and the stage and aimed at least a portion of the stage. However, Niu, in the same field of endeavor, teaches optical an apparatus wherein the Raman probe (145, S, 140, Fig.1) is mounted at an angle as measured from a line of sight between the camera (175, Fig.1) and the stage 110 and aimed at least a portion of the stage.
	It would have been obvious to one of ordinary skill in the art to place Raman probe at angle to a sample thereby enhancing sample detection as desired (paragraph 0029).
Still Naka in view of Niu is silent to camera being a digital camera. However, Sasian teaches method and apparatus, and system for evaluating Gemstone, wherein a computer (130, Fig.2A) in communication with digital camera (120, Fig.2A) is used to analyze/evaluate said gemstone.
It would have been obvious to one of ordinary skill in the art to use a digital camera in optical apparatus for the advantage in the capability of storing digitally encoded images into a memory so that the images be processed and managed by a computer.
Allowable Subject Matter
Claims 1-24 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of capturing and analyzing spectrometer data on multiple sample gemstones, the method comprising: focusing the camera on the first sample by sending instruction to the motor to move Z stage; if the first sample is in focus, capturing a pixelated image of the stage including first sample and multiple samples using the digital camera; mapping the multiple samples including the first sample in the X, Y plane using the pixelated image; determining, by the computer, relationships between pixels in the pixelated image and distances of the multiple samples on the stage; directing movement of the stage, by the stage motors, to position the first sample under the Raman probe; and recording a spectrometer signal of the Raman probe for the first sample, in combination with the rest of the limitations of the claim.
	Claims 2-12 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of capturing and analyzing spectrometer data on multiple sample gemstones, the method comprising: focusing the digital camera to a plane using sharpness of a captured image, conducting a pixel-to-distance conversion factor between digital image pixels and actual distance using a known distance guide, and analyzing the captured image to locate a Raman probe laser spot; if calibrating is not necessary, or after calibrating, capturing a focused pixelated image of the first sample on the stage; calculating a required movement of the stage to place the Raman probe laser spot on the first sample and its corresponding position using the pixel-to-distance conversion and the laser spot ;sending commands to the stage motors for moving the stage to position the first sample under the Raman probe and to overlap the first sample with the Raman probe laser spot, in combination with the rest of the limitations of the claim.
	Claims 14-24 are allowed by the virtue of dependency on the allowed claim 13.
Claims 26-29, is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886